[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
General Statutes 14-222 and 14-241 do not create a private right of action. They are motor vehicle statutes, a violation of14-222 is a misdemeanor and 14-241 an infraction. The complaint is grounded on negligence and the violation of a statute which is a proximate cause of the accident resulting in an injury is negligence per se or statutory negligence governed by 52-584, the statute of limitation for negligence.
Accordingly, the motion to strike the special defense which alleges the running of the statute of limitation 52-584 is denied.
ROBERT I. BERDON, JUDGE